Citation Nr: 0820416	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  02-00 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for lupus.

2.  Entitlement to service connection for residuals of an 
injury to the lower jaw and teeth, to include for the purpose 
of VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The veteran had verified active military service from 
September 1945 to November 1946, and from June 1948 to April 
1952.

These matters before the Board of Veterans' Appeals (Board) 
initially arose from a July 2001 rating decision that, inter 
alia, denied service connection for lupus and for residuals 
of an injury to the lower jaw and teeth.  The veteran filed a 
notice of disagreement (NOD) in August 2001, and the RO 
issued a statement of the case (SOC) in November 2001.  In 
January 2002, the veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) addressing 
only the issues referenced above.

In July 2003, the Board remanded the veteran's claims on 
appeal to the RO for additional action.  After completing the 
requested action, the RO continued the denial of the 
veteran's claims (as reflected in a September 2005 
supplemental SOC (SSOC)).

In November 2005, the Board remanded the claims to the RO, 
via the Appeals Management Center (AMC), in Washington, D.C., 
for additional development.  After completing the requested 
action, the AMC continued the denials of the claims (as 
reflected in a February 2008 SSOC), and returned these 
matters to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  There is no evidence of the veteran's claimed in-service 
fevers in the service medical records, lupus was not 
diagnosed until many years after service, and the only 
competent, probative opinion on the question of a medical 
relationship between lupus and service weighs against the 
claim.
3.  While the veteran claimed that, during service, he was 
hit in the jaw with the butt of a rifle, injuring his jaw and 
breaking teeth, there is no evidence of this claimed in-
service dental trauma-despite multiple attempts by the RO to 
obtain such evidence.

4.  There is no medical evidence that the alleged in-service 
trauma caused any current dental condition; in May 2005, a VA 
dentist indicated that there was no acute symptomatology and 
no abnormalities on examination.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lupus are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  The criteria for service connection for residuals of an 
injury to the lower jaw and teeth, to include for the purpose 
of VA outpatient dental treatment, are not met. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.381 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an April 2001 pre-rating letter and April 
2004 and July 2005 post-rating letters provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims.  
The notice with regard to the need for the veteran to advise 
VA of and to submit any further evidence relevant to the 
claims was consistent with the requirements of Pelegrini and 
38 C.F.R. § 3.159(b)(1) at the time the April 2004 and July 
2005 letters were written.

After issuance of each letter, and opportunity for the 
veteran to respond, the February 2008 SSOC reflects 
readjudication of the claims.  Hence, while some notice was 
provided to the veteran after the July 2001 initial 
adjudication of the claims, the veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

Regarding the Dingess/Hartman notice requirements, the RO/AMC 
has not provided the veteran information as to the assignment 
of disability ratings or effective dates; however, as the 
decision herein denies each of the claims for service 
connection, no disability rating or effective date is being, 
or is to be, assigned; thus, there is no possibility of 
prejudice to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claims.  Pertinent evidence associated with 
the claims file consists of the veteran's service medical 
records including records of dental treatment, post-service 
private medical records, as well VA outpatient treatment 
(VAOPT) records and reports of VA examinations.  Also of 
record and considered in connection with the appeal are 
various written statements provided by the veteran and by his 
representative, on his behalf.  The Board also finds that no 
further RO action to further develop the record in connection 
with either claim on appeal is warranted. 

The  Board notes that its most recent remand instructed the 
AMC to request from the National Personnel Records Center 
(NPRC) service medical records, to include sick/morning 
reports as well as SGO reports, including those between May 
1, 1951 and June 30, 1951, the period during which the 
veteran indicated he had been treated for fevers.  The AMC 
made such a request September 2006, and the NPRC responded in 
January 2007 by sending copies of the relevant, existing 
service medical records, which were moldy and brittle due to 
fire and could not be mailed.  The Board therefore finds that 
VA has complied with its duty to assist the veteran with 
regard to his claim that he was treated service for 
unexplained fevers, which could have been a precursor symptom 
of lupus, as well as with regard to his claimed in-service 
jaw injury.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

A.  Lupus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).   Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2007).

The veteran has been diagnosed with lupus, to include in 
multiple VAOPT records.  However, there is no competent, 
probative evidence of a nexus between this disability and 
service.

The service medical records reflect no complaint, treatment, 
or diagnosis of lupus, and the November 1946 and April 1952 
separation examination reports indicate that all systems were 
normal.  In his written statements, the veteran claimed that 
he was treated on multiple occasions in service for fevers, 
and that, after being diagnosed with lupus in the early 
1980s, a VA representative told him that he was entitled to 
service connection for lupus, but he did not pursue the claim 
because he had been told by doctors that he would live at 
most two or three years.  However, despite the efforts of the 
RO and AMC described above, no evidence of treatment for 
fevers during service was located, and there is similarly no 
evidence of a diagnosis of terminal lupus or of any 
indication on VA's part that claim for service connection for 
lupus had been substantiated.  Thus, there is no evidence to 
support the veteran's contention that he was treated on 
multiple occasions in service for fevers.

In addition, while the veteran is correct that his lupus was 
first diagnosed in the early 1980s, and not the 1990s as 
indicated in the November 2001 SOC, this initial diagnosis 
was nevertheless approximately thirty years after service.  
The Board notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  Maxson v. Gober, 230 
F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).

Further,  the only competent, probative opinion as to the 
etiology of the veteran's lupus is that of the April 2005 VA 
examiner.  After a "thorough review" of all three volumes 
of the claims file and examination of the veteran, the VA 
examiner diagnosed the veteran with systemic lupus 
erythematosus, noting that such had been diagnosed in January 
1983.  In rendering his opinion, the VA examiner initially 
noted that, "Based solely on the subjective history of the 
veteran," his lupus is related to the claimed in-service 
fevers, because the medical literature indicates that fevers 
may be an early sign or cause of lupus.  Significantly, 
however, the VA examiner ultimately concluded that the 
evidence in the claims file did not support the conclusion of 
a nexus between the veteran's lupus and service.  The 
examiner wrote that he "was unable to find any objective 
evidence that supports the veteran's statements."  He also 
noted that there were service medical records relating to 
treatment for influenza, virus determined, swelling of the 
lip, and pain on deep inspiration with normal chest X-ray, 
but no diagnoses of fever of unknown origin or general 
malaise.  The VA examiner also noted that none of the post-
service treatment records supported the veteran's statement 
that he had fever of unknown origin during service or 
thereafter.

Thus, the Board finds that the April 2005 VA examiner's 
opinion constitutes competent, probative evidence against the 
claim, because he explained that, while fevers such as those 
described by the veteran could indicate a nexus between his 
lupus and service, such were not supported by the evidence of 
record.

The Board has also considered the statements of the veteran 
indicating that his lupus is related to service, based on his 
alleged in-service fevers.  While the evidence does reflect 
that fevers can be a precursor to lupus, there is no evidence 
that the veteran suffered from such fevers in service.  
Moreover, to the extent that the veteran argues that the 
evidence nonetheless reflects that his lupus is related to 
service, such etiological matters are within the province of 
trained medical professionals.  Jones v. Brown, 7 Vet. App. 
134, 137-138 (1994).  As a layperson, the veteran is not 
shown to possess appropriate medical training and expertise 
to competently render a probative opinion on a medical 
matter-to include the etiology of his current lupus.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, any lay assertions in this regard have no 
probative value.

For the foregoing reasons, the claim for service connection 
for lupus must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

B.  Jaw and Teeth

Specific to claims for service connection involving dental 
disorders, the Board notes that, under 38 C.F.R. § 3.381 
(2007), treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease are to 
be considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161 (2007).  Here, as discussed 
below, the veteran's claim implicitly includes a request for 
reimbursement for dental work done on the teeth affected by 
his claimed in-service jaw and dental trauma, i.e., for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161 (2007).  The 
provisions of that regulation are therefore applicable, and 
the issue on appeal has been recharacterized accordingly.

To establish entitlement to service connection for a tooth, 
the veteran must have sustained a combat wound or other in-
service trauma.  See 38 U.S.C.A. § 1712(c) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.381(b) (2007).  The significance of 
finding a dental condition is due to in-service trauma is 
that a veteran will be eligible for VA outpatient dental 
treatment, without being subject to the usual restrictions of 
a timely application and one-time treatment. 38 C.F.R. § 
17.161(c) (2007).  Mere dental treatment or cracking a tooth 
while eating is not sufficient to establish eligibility for 
treatment.  Similarly, broken bridgework due to injury is not 
dental trauma because it must be the injury of a natural 
tooth.  Further, for the purposes of determining whether a 
veteran has treatment eligibility, the term "service 
trauma" does not include the intended effects of treatment 
provided during the veteran's military service. VAOPGCPREC 5-
97 (1997), 63 Fed. Reg. 15,556 (1997).

Considering the evidence of record in light of the above-
noted criteria, the Board finds that service connection for 
residuals of an injury to the lower jaw and teeth, to include 
for purposes of VA outpatient treatment.

In his written statements, the veteran claimed that, in 1948, 
he was hit in the lower jaw with the butt of a rifle, 
resulting in broken teeth during a training exercise.  
According to the veteran, treatment included removal of a 
bone in the lower jaw and being fitted with dentures, and he 
still suffers from residuals of this injury.  The veteran 
noted that the June 1948 reenlistment examination indicated 
that he had full upper dentures and full natural lower teeth, 
but the April 1952 separation examination report reflects 
that the veteran had full upper and lower dentures at that 
time.  The Board notes that, since the veteran currently has 
full upper and lower dentures, with normal findings on the 
May 2005 VA dental examination as described below, he appears 
to be seeking entitlement VA outpatient treatment relating to 
these dentures; hence, the inclusion of this request in the 
issue on appeal.

However, the Board's review of the June 1948 reenlistment 
examination reflects that, while the veteran did have full 
upper dentures, he was missing left lower teeth numbers 13, 
14, and 16 and right lower teeth 13, 14, and 15, with left 
and right lower teeth numbers 9 and 10 being restorable 
carious teeth.  The record of 1949 dental treatment reflects 
that lower right teeth numbers 9, 10, and 11 were removed, as 
were lower left teeth numbers 9, 10, 11, and 12.  A 
subsequent July 1950 medical treatment card reflects 
treatment for claimed lip swelling on the right side which 
was not apparent on physical examination and for which no 
treatment was recommended or performed.  The April 1952 
separation examination report reflects that the veteran had 
full upper and lower dentures.

Thus, the available evidence does not reflect that the 
veteran sustained a combat wound or other in-service trauma 
to any tooth.  As noted above, the RO made repeated and 
extensive efforts to obtain service medical records relating 
to the veteran's teeth, including from Korea during the time 
periods indicated by the veteran, but there are no records of 
any in-service jaw injury of the type described by the 
veteran or otherwise, with the only notation regarding the 
mouth showing at most minor lip swelling not apparent on 
examination.  Moreover, these records reflect that some of 
the veteran's lower teeth were missing at the time of his 
June 1948 reenlistment, and that most of the remaining teeth 
were removed in 1949-prior to the notation of lip swelling-
because they were carious, and not because of any alleged jaw 
injury.

The Board has considered the veteran's assertions that he 
sustained dental trauma during service.  However, the 
treatment records do not contain such treatment notations or 
diagnosis, while these records do contain notations regarding 
other in-service symptomatology.  Moreover, the April 1952 
separation examination report contains no notations regarding 
any dental trauma or symptoms, with the evidence above 
indicating that the lower denture was due to previously 
missing teeth and additional teeth removed because they were 
carious.  Thus, the objective evidence simply does not 
support the veteran's assertions as to sustaining in-service 
dental trauma.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006).

The Board also notes that the dentist who performed the May 
2005 VA dental examination, after reviewing the claims file 
and examining the veteran, found that there was normal 
function of intercisal range, as well as normal lateral 
motion, and that there was no acute symptomatology present or 
elicited during the examination related to the 
temporomandibular joint or myofacial pain.  Moreover, the 
examination was negative as to capsulitis and there was no 
popping or clicking of the jaw, and no muscle tenderness.  
The VA dentist noted that the veteran was edentulous with 
replacements, and that there was maxillary resorption with 
reasonable bony configuration of the mandible given the 
number of years the veteran had been edentulous.  Thus, there 
is no medical evidence that the alleged in-service trauma 
caused any current dental condition.

Further, to whatever extent the veteran, through his own 
assertions, attempts to establish a medical nexus between any 
current dental problems and service, the Board notes that, as 
a layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on a medical matter.  See Bostain, 11 Vet. 
App. at 127.  As indicated above, there is no medical 
evidence of a nexus between any alleged in-service trauma and 
any current dental condition, and the May 2005 VA examination 
report is not supportive of the claim.

For all the foregoing reasons, the claim for service 
connection for residuals of an injury to the lower jaw and 
teeth, to include for the purpose of VA outpatient dental 
treatment, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as no objective or medical evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. at 53-56.


ORDER

Service connection for lupus is denied.

Service connection for residuals of an injury to the lower 
jaw and teeth, to include for the purpose of VA outpatient 
dental treatment, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


